Case 1:18-cv-01562-LMB-MSN Document 125 Filed 03/06/20 Page 1 of 2 PagelD# 645

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
(Alexandria Division)

 

BENJAMIN VIENT,
Plaintiff,

v. No.: 1:18-CV-1562 LMB/MSN
GANNETT CO., INC.,
Defendant.
)

 

NOTICE OF WAIVER OF ORAL ARGUMENT ON CONSENT MOTION
Because this is a consent motion, the parties waive oral argument.

Dated: March 6, 2019 Respectfully submitted,

/s/
Laurin H. Mills (Va. Bar No. 79848)
Samek |Werther | Mills, LLC
2000 Duke Street, Suite 300
Alexandria, VA 22314
(703) 547-4693
Fax (703) 547-4694
Laurin@samek-law.com

Attorney for Gannett Co., Inc.
Case 1:18-cv-01562-LMB-MSN Document 125 Filed 03/06/20 Page 2 of 2 PagelD# 646

CERTIFICATE OF SERVICE
I certify that on March 6, 2020, I caused to be served a copy of the foregoing on Plaintiff

via the Court’s Electronic Case Filing system, by e-mail, and by first-class mail.

/s/
Laurin H. Mills

 
